Citation Nr: 0416828	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for disability of the 
lumbar spine as secondary to service-connected shell fragment 
wounds of the lower extremities.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right ear hearing 
loss, and if so, whether the claim may be granted.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  

4.  Entitlement to service connection for headaches.  

5.  Determination of initial rating assignment for 
degenerative joint disease of the left knee, rated as 
10 percent disabling.  

6.  Determination of initial rating assignment for 
asbestosis, rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to June 
1970 and had two months, eighteen days of prior service.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  

In a decision dated in February 2003, the Board determined 
that new and material evidence had not been presented to 
reopen a claim for service connection for disability of the 
lumbar spine as secondary to service-connected shell fragment 
wounds to the lower extremities.  In same decision the Board 
denied entitlement to an initial rating in excess of 10 
percent for the veteran's service-connected degenerative 
joint disease of the left knee and denied entitlement to an 
initial compensable rating for service-connected asbestosis.  
At the same time, that is, in February 2003, the Board, under 
regulations in effect at that time, ordered further 
development by its evidence development unit of the remaining 
issues on appeal, which were service connection for post-
traumatic stress disorder, service connection for headaches 
and, as then framed, service connection for right ear hearing 
loss.  

The record shows that in May 2003, the RO received notice 
that the veteran had changed representatives to the attorney 
listed on the title page.  The RO forwarded that notice to 
the Board in June 2003.  In August 2003, in response to the 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), in which the Federal Circuit invalidated 
the regulations that allowed the Board to undertake its own 
development, the Board remanded the issues it had addressed 
in its February 2003 development memorandum.  Upon review of 
the record, the Board now observes that the August 2003 
remand was not furnished to the veteran's attorney, which is 
in effect a denial of due process.  Further, by the time of 
the remand, reports of the VA examinations requested in the 
development memorandum were of record, making the remand 
redundant as to the required development.  Although the 
veteran has not waived consideration of this evidence by the 
RO, to the extent that it provides evidence upon which the 
PTSD and right ear hearing loss claims may be allowed, the 
Board will now proceed with a decision on those issues.  The 
Board will again remand the remaining headache service 
connection claim for additional development, consideration of 
all evidence by the RO and to assure that the veteran 
receives his full right to representation of his appointed 
representative in this matter.  

As to the Board's February 2003 decision concerning the 
veteran's claimed low back disability, left knee degenerative 
joint disease and asbestosis, the veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The parties filed a Joint Motion for Remand 
(Joint Motion), and in an order dated in November 2003, the 
Court granted the motion and vacated the February 2003 Board 
decision.  The claims concerning low back disability, left 
knee degenerative joint disease and asbestosis are again 
before the Board and will be addressed in the remand that 
follows the decision.  

The Board herewith advises the veteran and his attorney that 
those issues herein remanded are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.  VA will notify 
you if further action is required on your part.  

As to other matters, the Board notes that on his VA Form 9, 
received at the RO in April 2002, the veteran discussed 
service connection for degenerative joint disease of his 
hips, ulnar neuropathy of the right arm, and separate ratings 
because of retained shell fragments in his right knee and 
right thigh, apparently wishing to raise claims for 
compensation.  These issues are not before the Board, and the 
Board refers them to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary to decide entitlement to service 
connection for PTSD and entitlement to service connection for 
right ear hearing loss has been obtained.  

2.  The veteran is a veteran of combat. 

3.  The record includes a medical diagnosis of PTSD and 
medical evidence of a nexus between diagnosed PTSD and 
stressful events of combat in service.  

4.  In a rating decision dated in October 1970, the RO denied 
service connection for right ear hearing loss; the veteran 
did not appeal that decision.  

5.  Evidence added to the record since the October 1970 
decision is not cumulative of evidence previously of record, 
bears directly and substantially on the matter of service 
connection for right ear hearing loss, and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  

6.  The veteran's right ear hearing loss was caused by 
acoustic trauma in service.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2003).  

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for right ear 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  Right ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.385 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Through the April 2002 statement of the case, the RO informed 
the veteran of the requirements for service connection for 
PTSD and right ear hearing loss.  The veteran has submitted a 
statement about his stressful experiences during combat in 
Vietnam, and VA examinations and medical opinions have been 
obtained.  In view of the Board's decision with respect to 
PTSD and right ear hearing loss, it finds that the notice and 
duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159.  Any 
deficiencies in notice and its timing with respect to these 
issues amount to harmless error.  See 38 U.S.C.A. § 7261(b) 
(West 2002).  

As was noted earlier, pursuant to the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) as then in effect, the Board undertook 
additional development of the veteran's claims, including 
obtaining VA examinations and medical opinions, which have 
not been considered by the RO.  The Board recognizes that the 
Federal Circuit, in its decision in Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) held that 38 C.F.R. § 19.9(a)(2) is 
invalid because, in conjunction with amendments to 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence requested from a claimant by VA without having to 
remand the case to the RO for initial consideration and 
without having to obtain the veteran's waiver, which is 
contrary to 38 U.S.C.A. § 7104(a) (West 2002).  (38 U.S.C.A. 
§ 7104 requires that "[a]ll questions in a matter which . . 
. is subject to decision by the Secretary [of VA] shall be 
subject to review on appeal to the secretary.)  The Board 
finds, however, that in view of its decision granting the 
claims considered here, there is no prejudice to the veteran 
in proceeding with this appeal without returning the case to 
the RO for consideration of the evidence added to the record.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
38 C.F.R. § 20.1304(c) (2001).  

PTSD

The veteran is seeking service connection for PTSD and 
contends that he currently suffers from PTSD as a result of 
various in-service stressors during his service in Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) 
(conforming to the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV)); (2) credible 
supporting evidence that the claimed in-service stressor 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003); see Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD varies depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions, or hardships 
of such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f); Doran v. Brown, 6 Vet. App. 283, 
289 (1994).

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, the veteran's DD Form 214N 
shows that he received the Bronze Star Medal with Combat 
"V" in addition to the Purple Heart Medal for wounds 
resulting from a rocket detonation during armed conflict with 
Viet Cong.  There is no doubt that the veteran engaged in 
combat with the enemy.  He has described in detail the 
episode in which he was injured by rocket fire and has also 
described another incident in which his was among six patrol 
boats passing through a village.  There was an attack by Viet 
Cong in which seven servicemen were killed and 283 villagers 
were also killed.  

Medical evidence related to this claim includes a VA 
examination conducted in November 2000.  At that examination 
the Axis I diagnosis was anxiety disorder, not otherwise 
specified; rule out PTSD.  The psychologist commented that 
the veteran appeared to have met several of the criteria of 
PTSD, but not all.  The veteran was seen at a VA mental 
health clinic in November 2001.  At that time, the 
psychologist noted the veteran had a history of multiple 
shrapnel wounds to the lower extremities, lower torso and 
left testicle in Vietnam.  On mental status examination, the 
veteran was extremely tangential.  He did not endorse 
depression, anxiety or related symptoms and said he knew that 
he did not need to see a psychiatrist, but came because his 
service representative thought it would be a good idea.  
After examination, the psychologist sated that the Axis I 
diagnosis was "None -Deferred" and commented that the 
veteran did not endorse PTSD symptoms of sufficient 
combination, frequency or intensity that would warrant a 
diagnosis of PTSD.  

The favorable medical evidence of record is the report of a 
May 2003 VA psychiatric examination.  The physician noted 
that he had examined the veteran's claims file, including the 
report of the November 2000 examination and VA outpatient 
records.  The physician noted that in the past it was thought 
that the veteran did not meet full criteria for PTSD.  He 
further commented that the veteran had received the Purple 
Heart Medal for combat injuries in Vietnam and outlined the 
veteran's description of the circumstances of his injuries as 
sustained in a rocket attack on his river patrol boat.  The 
veteran also recounted the earlier episode when he had seen 
seven of his fellow servicemen die and when he said more than 
280 villagers were also killed.  

After examination, the Axis I diagnosis was PTSD.  The 
physician said the remote stressors included exposure to 
combat and subsequent injury.  He commented that the veteran 
did appear to meet the Diagnostic and Statistical Manual 
criteria for PTSD.  The physician said the veteran had a 
clearly described traumatic event, and received a Purple 
Heart for the injuries he received during this event.  The 
physician stated that the veteran described some intrusive 
memories of these events, including some feelings as if he 
were back at the event.  The physician also noted that the 
veteran's wife described what appeared to be nightmares 
although the veteran denied any awareness of this.  His 
intrusive recollections of the event were accompanied by 
physiological signs of anxiety.  The physician said that in 
addition the veteran also described a number of avoidance 
symptoms, some diminished interest in activities, some 
feelings of detachment from others and some restriction in 
his range of affect.  The physician said the veteran also 
described symptoms of increased arousal, hypervigilance, an 
exaggerated startle response, possible difficulty falling 
asleep and mild irritability.  The physician said that on 
examination it did appear that these symptoms were related to 
the traumatic event that the veteran experienced in Vietnam.  

The physician noted that the veteran had also been evaluated 
at a VA outpatient clinic, but at that time was not thought 
to have a diagnosis of PTSD, and their impression was 
primarily that the veteran was seeking evaluation for 
purposes of obtaining compensation.  The physician said that 
at the current interview the veteran appeared to be 
significantly distressed by his symptoms and expressed a 
desire to enter treatment.  The physician said that his sense 
was that the difference between the current interview and the 
previous evaluations was that the veteran had fairly marked 
difficulty in terms of talking about psychological and 
emotional symptoms and tended to somaticize these symptoms to 
a great degree.  The physician commented that much of the 
current interview focused on the veteran's physical symptoms, 
concerns about his wounds and anger at the way he had been 
treated but that underneath this he seemed to be describing 
psychological distress, which at times is discussed more in 
terms of physical problems.  

On review of the above evidence, the Board finds the 
favorable evidence, that is the May 2003 examination report 
with a diagnosis of PTSD related to the veteran's combat 
experiences in Vietnam, serves to place in equipoise the 
matter of whether the veteran has a currently diagnosed 
disability of PTSD that is etiologically related to in-
service stressors.  With application of 38 C.F.R. § 3.102, 
that is, the resolution of reasonable doubt in the veteran's 
favor, the Board concludes that the veteran has PTSD that was 
incurred in service.  

Right ear hearing loss

Review of the record shows that the RO considers March 2000 
as the date of the veteran's claim for service connection for 
right ear hearing loss.  The RO denied service connection in 
a March 2001 rating decision on the basis that no chronic 
disability subject to service connection was shown in the 
service medical records or any other evidence.  The veteran's 
disagreement with the denial of service connection for right 
ear hearing loss led to this appeal.  While the RO denied the 
claim on the merits in March 2001, the Board notes that the 
RO had previously denied service connection for right ear 
hearing loss in a rating decision dated in October 1970.  The 
veteran did not appeal that decision, and it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2003).  

Although the RO in the March 2001 rating decision implicitly 
reopened and denied the claim of entitlement to service 
connection for right ear hearing loss, the Board is precluded 
from considering the substantive merits of the claim in the 
absence of its own finding that new and material evidence has 
been submitted that serves to reopen the claim.  It is now 
well-settled law that the submission of new and material 
evidence by a claimant to reopen a previously denied claim is 
a jurisdictional matter prerequisite to the reexamination of 
the claim by the RO and the Board.  The Board is obligated by 
law to conduct a de novo review as to these matters.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new and 
material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened and decided on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).  

As relevant in this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

In this case, in a rating decision dated in October 1970, the 
RO denied entitlement to service connection for hearing loss 
stating that hearing was shown to be normal during service, 
and that VA examination in July 1970 showed normal hearing.  
Evidence of record at the time of the October 1970 rating 
decision included service medical records and a report of a 
VA otolaryngology examination and VA audiology examination 
conducted in July 1970.  

Evidence added to the record includes additional service 
medical records detailing treatment the veteran received for 
multiple shell fragment wounds the veteran sustained in the 
rocket blast in August 1969.  Also added to the record was 
the report of a VA audiology examination conducted in May 
2003.  The examiner noted that the veteran reported that 
during service his noise exposure without hearing protection 
included firearms, machine guns, mortars, naval guns, 
helicopters, heavy artillery, aircraft engines and ship 
engines.  The veteran reported that he was a gunner on a 
patrol craft and thought his hearing problems started after 
the rocket explosion that resulted in his multiple shell 
fragment wounds to his lower extremities.  He said that since 
service he had noise exposure without hearing protection from 
his lawn mower, weed eater and grass blower when he was 
cutting his own grass but had hearing protection at work when 
he was exposed to that kind of equipment in conjunction with 
landscaping duties as a custodial employee for the post 
office.  

At the VA audiology examination in May 2003, pure tone 
thresholds in decibels (db) in the right ear were 15, 20, 20, 
35 and 50 db at 500, 1000, 2000, 3000 and 4000 Hertz (Hz), 
respectively.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear.  The diagnosis for 
the right ear was normal hearing at 250 to 2000 Hz; mild to 
severe sensorineural hearing loss above 2000 Hz.  The 
examiner said that in her opinion it was at least as likely 
as not that the veteran's military noise exposure had 
contributed to his hearing loss.  

The Board finds that the report of the May 2003 VA audiology 
examination is new and material evidence to reopen the claim.  
It is obviously new, and it is relevant to the claim, showing 
that the veteran has a hearing loss disability by VA 
standards.  In this regard, the threshold for normal hearing 
is from zero to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 
5 Vet. App. 155, 157 (1993).  For VA compensation and pension 
purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 db or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2003).  

In addition, this evidence, because it not only shows current 
right ear hearing loss disability, but also relates it to 
noise exposure in service, is obviously so significant that 
it must be considered to fairly adjudicate the claim.  As 
such, the evidence meets the criteria for new and material to 
reopen the previously denied claim for service connection for 
right ear hearing loss.  

Having determined that the claim of entitlement to service 
connection for right ear hearing loss is reopened, the Board 
must consider the claim on its merits.  As was stated 
earlier, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Notwithstanding the lack of a diagnosis of a 
disability during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In this case, the May 2003 VA audiology examination report 
provides evidence of a current right ear hearing loss 
disability, which satisfies element (1) of Hickson.  The 
Board finds that the veteran's service medical records 
confirming the veteran's exposure to enemy rocket attacks and 
his documented participation in combat serve to verify his 
exposure to acoustic trauma in service.  Here, the Board 
notes that the veteran's participation in combat having been 
verified, his statements as to noise exposure from machine 
gun fire, rockets, mortars, etc. serve as satisfactory 
evidence of acoustic trauma in service and therefore satisfy 
Hickson element (2).  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

With respect to Hickson element (3), nexus, the only evidence 
pertaining to the etiology of the veteran's right ear hearing 
loss comes from the opinion of the audiologist who examined 
the veteran in May 2003.  After examination, it was the 
audiologist's opinion that it is at least as likely as not 
that the veteran's military noise exposure contributed to his 
hearing loss.  

Although there is no documentation of hearing loss disability 
until decades after service, the Board finds that the 
veteran's statements about his combat experiences, confirmed 
by his Bronze Star Medal with combat "V" and Purple Heart 
Medal, persuasive as to his exposure to acoustic trauma in 
service.  The only medical opinion evidence concerning the 
etiology of the veteran's right ear hearing loss considered 
the veteran's in-service and post-service noise exposure and 
is in the veteran's favor as to a nexus between the in-
service noise exposure and the veteran's current right ear 
hearing loss.  No more is required, and the claim for service 
connection for right ear hearing loss will be allowed.  


ORDER

Service connection for PTSD is granted.  

New and material evidence having been presented, the claim 
for service connection for right ear hearing loss is 
reopened.  

Service connection for right ear hearing loss is granted.  


REMAND

As was noted earlier, in its February 2003 decision, the 
Board determined that no new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for disability of the lumbar spine as secondary to 
service-connected shell fragment wounds of the lower 
extremities.  In the same decision, the Board denied 
entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the left knee and also denied 
an initial compensable rating for asbestosis.  

In its order dated in November 2003, the Court vacated the 
Board's February 2003 decision and remanded the appeal to the 
Board on the basis that the February 2003 Board decision did 
not present sufficient reasons or bases to support its 
conclusion that VA provided adequate notice of the 
information and evidence necessary to substantiate the 
veteran's claims pursuant to 38 U.S.C. § 5103(a) as amended 
by the Veterans Claims Assistance Act of 2000 (VCAA).  The 
Order remanded the matter for readjudication consistent with 
a joint motion of the parties.  In the Joint Motion, the 
parties observed that the Court had held that 38 U.S.C. 
§ 5103(a) as amended by the VCAA requires VA to inform the 
claimant of information or evidence necessary to substantiate 
the claim, as well as which evidence VA will seek to provide 
and which evidence the veteran is to provide.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); see also 38 C.F.R. 
§ 3.159 (2003).  In this regard, in the Joint Motion it was 
stated that the statement of the case and multiple 
supplemental statements of the case and a June 2002 RO letter 
to the veteran discussing the VCAA did not fulfill the 
requirements that VA notify the veteran of the information 
and evidence necessary to substantiate his claims and that 
such notice must indicate which portion of any such 
information or evidence is to be provided by the veteran and 
which portion must be provided by VA.  See Joint Motion for 
Remand, pp 2-3.  

In the Joint Motion, with citation to 38 U.S.C. §§ 5103, 
5103A, it was also stated that on remand the Board must 
comply with all provisions of the VCAA.  In view of the 
foregoing, the Board will remand the case.  On remand, the 
AMC must provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and Quartuccio, 
16 Vet. App. at 187, that informs the veteran with respect to 
each of his claims (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, in compliance with the 
explicit requirement of 38 C.F.R. § 3.159(b) and the implicit 
requirement of 38 U.S.C.A. § 5103(a), on remand the RO must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

On review of the record, the Board notes that the veteran 
filed his claim for service connection for disability of the 
lumbar spine as secondary to service-connected shell fragment 
wounds of the lower extremities in August 1998.  In a 
February 1999 rating decision the RO denied the claim as not 
well grounded, and later that month the RO informed the 
veteran of its decision and gave him notice of his appellate 
rights.  In March 2000, the RO received a statement from the 
veteran in which he said that he had mailed a notice of 
disagreement in July 1999, but had not received a statement 
of the case.  Two days later, the RO received from the 
veteran a photocopy of a VA Form 21-4128, Statement in 
Support of Claim, dated in July 1999 in which the veteran 
stated he wished to file a notice of disagreement with the 
RO's February 22, 1999, letter concerning service connection 
for his lumbar spine disability.  At the same time, the 
veteran provided a photocopy of a July 1999 letter from the 
Texas Veterans Commission forwarding the notice of 
disagreement.  The RO responded stating that the veteran had 
one year from the date of the February 22, 1999, letter to 
appeal the decision.  The RO went on to say that the notice 
of disagreement was received on March 14, 2000, and the 
decision was now final.  The RO provided notice of the 
veteran's appellate rights, but he did not appeal.  
Thereafter, in its March 2001 rating decision the RO 
determined that new and material evidence had not been 
presented to reopen a claim for disability of the lumbar 
spine secondary to shell fragment wounds of the lower 
extremities, apparently treating the veteran's March 2000 
correspondence as an application by the veteran to reopen the 
claim.  

The Board notes that upon the request of the claimant filed 
no later than November 9, 2002, a claim denied as not well 
grounded shall be readjudicated as if the denial had not been 
made if the denial became final during the period beginning 
on July 14, 1999, and ending on November 9, 2000, the date of 
enactment of the VCAA.  See Section 7(b) Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
On remand, the RO should therefore consider whether the 
veteran's March 2000 correspondence should more appropriately 
be considered a request for readjudication by the veteran, 
which would allow the claim to be readjudicated as if the 
denial had not been made, rather than on the basis of whether 
new and material evidence has been submitted to reopen the 
claim.  

As to the veteran's claim for service connection for 
headaches, the veteran contends that he had surgery in 
service in 1970 at Lackland Air Force Base, Texas, to correct 
a defect in his forehead that resulted from problems during 
his delivery at birth.  He says that the surgery consisted of 
repairing his forehead with insertion of material into the 
forehead area to correct the disfigurement.  He says that he 
had the surgery followed by convalescence for approximately 
two to three weeks and argues that this medical procedure 
could have contributed to his ongoing migraine headaches.  On 
remand, the RO should request that the veteran provide more 
specific information as to the date of his in-service 
surgery.  If the veteran provides more specific information 
as to the date of the surgery, the RO should request that the 
National Personnel Records Center (NPRC) search for clinical 
records from the hospital at Lackland Air Force Base 
pertaining to the surgery and any subsequent treatment.  

In connection with the VA duty to notify and duty to assist 
the veteran, the RO should notify the veteran that evidence 
needed to substantiate his service connection claim for 
disability of the lumbar spine as secondary to service-
connected shell fragment wounds to the lower extremities is a 
medical opinion wherein the medical professional determines 
that it is at least as likely as not that a current lumbar 
spine disability, or postoperative residuals thereof, were 
caused or chronically worsened by his service-connected 
residuals of shell fragment wounds of the lower extremities.  
The RO should also notify the veteran that evidence needed to 
substantiate his service connection claim for headaches is a 
medical opinion wherein the medical professional determines 
that it is at least as likely as not that a current headache 
disability had its onset in service or is causally related to 
an identified incident of service.  For each opinion, the 
medical professional should explain the rationale for the 
opinion, and the opinion should take into account the 
veteran's history and medical records during and after 
service.  The veteran should be notified that if VA deems it 
necessary, it will arrange for VA examinations and obtain VA 
medical opinions, but that it is ultimately his 
responsibility to obtain evidence that substantiates his 
claims.  See 38 U.S.C.A. § 5102, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

As to the claim for higher ratings than the 10 percent rating 
initially assigned for degenerative joint disease of the left 
knee and the noncompensable rating assigned for asbestosis, 
the RO should notify the veteran that medical evidence is 
required.  It should show flexion of the left knee limited 
to, or closely approximating, 30 degrees or extension of the 
left knee limited to, or closely approximating, 15 degrees to 
warrant a rating in excess 10 percent based on limitation of 
motion.  He should also be notified that evidence of 
instability of the left knee is required to permit a separate 
evaluation for the left knee based on instability.  As to 
asbestosis, the RO should notify the veteran that evidence 
needed to substantiate a claim for a compensable rating is 
medical evidence with pulmonary function tests showing a 
forced vital capacity (FVC) of 75- to 80-percent predicted or 
less, or diffusion capacity of the lung for carbon monoxide 
by the single breath method (DLCO(SB)) of 66- to 80-percent 
predicted or less.  The veteran should be notified that VA 
will arrange for VA orthopedic and pulmonary examinations 
pertaining to the increased rating claims, but that it is 
ultimately his responsibility to obtain evidence that 
substantiates his claims.  See 38 U.S.C.A. § 5103, 5103A; 
38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should appropriately contact 
the veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all VA and non-VA 
health care providers from which he 
received treatment or evaluation for his 
disability of the lumbar spine or his 
claimed headache disability at any time 
since service.  With respect to the 
headache disability, the veteran should 
also be asked to specify the dates in 
1970 (or at least the month(s)) during 
which he was hospitalized at the Lackland 
Air Force Base hospital for surgery to 
repair forehead disfigurement.  With any 
necessary authorization from the veteran, 
the AMC should attempt to obtain and 
associate with the claims file records 
identified by the veteran that have not 
been obtained previously.  

The AMC should also request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers from 
which he received treatment or evaluation 
for his degenerative joint disease of the 
left knee or asbestosis at any time since 
November 2001.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain and associate 
with the claims file records identified 
by the veteran that have not been 
obtained previously.  In any event, the 
AMC should obtain and associate with the 
claims file any VA outpatient records or 
hospital summaries from VA medical 
facilities in Beaumont, Texas, and 
Houston, Texas, dated from November 2001 
to the present.  

The AMC should, in addition, explicitly 
notify the veteran that evidence needed 
to substantiate his claim for service 
connection for disability of the lumbar 
spine as secondary to service-connected 
shell fragment wounds to the lower 
extremities is a medical opinion wherein 
the medical professional determines that 
it is at least as likely as not that a 
current lumbar spine disability, or 
postoperative residuals thereof, 
was(were) caused or chronically worsened 
by his service-connected residuals of 
shell fragment wounds of the lower 
extremities.  The AMC should also notify 
the veteran that evidence needed to 
substantiate his service connection claim 
for headaches is a medical opinion 
wherein the medical professional 
determines that it is at least as likely 
as not that a current headache disability 
had its onset in service or is causally 
related to an identified incident of 
service.  For each opinion, the medical 
professional should explain the rationale 
for the opinion, and the opinion should 
take into account the veteran's history 
and medical records during and after 
service.  The veteran should be notified 
that if VA deems it necessary, it will 
arrange for VA examinations and obtain VA 
medical opinions, but that it is 
ultimately his responsibility to obtain 
evidence that substantiates his claims.  
See 38 U.S.C.A. § 5102, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  

In addition, the AMC should explicitly 
notify the veteran that medical evidence 
is required to substantiate his claims 
for higher ratings than initially 
assigned for his degenerative joint 
disease of the left knee and asbestosis.  
For the degenerative joint disease of the 
left knee, it should show flexion of the 
left knee limited to, or closely 
approximating, 30 degrees or extension of 
the left knee limited to, or closely 
approximating, 15 degrees to warrant a 
rating in excess 10 percent based on 
limitation of motion.  He should also be 
notified that evidence of instability of 
the left knee is required to permit a 
separate evaluation for the left knee 
based on instability.  As to asbestosis, 
the AMC should notify the veteran that 
evidence needed to substantiate a claim 
for a compensable rating is medical 
evidence with pulmonary function tests 
showing a forced vital capacity (FVC) of 
75- to 80-percent predicted or less, or 
diffusion capacity of the lung for carbon 
monoxide by the single breath method 
(DLCO(SB)) of 66- to 80-percent predicted 
or less.  The veteran should be notified 
that VA will arrange for VA orthopedic 
and pulmonary examinations pertaining to 
the increased rating claims, but that it 
is ultimately his responsibility to 
obtain evidence that substantiates his 
claims.  See 38 U.S.C.A. § 5103, 5103A; 
38 C.F.R. § 3.159.  

2.  If the veteran identifies the dates 
(or at least the month(s)) in 1970 when 
he was hospitalized at Lackland Air Force 
Base hospital for surgery to correct 
forehead disfigurement, the AMC should 
contact NPRC and attempt to obtain 
clinical records for the veteran 
pertaining to that surgery and 
hospitalization.  All actions to obtain 
the requested records should be 
documented fully.  

3.  Thereafter, if the AMC determines 
that medical examination(s) or medical 
opinion(s) are necessary to decide the 
claim pertaining to disability of the 
lumbar spine or the headache disability 
claim, it should arrange for the 
appropriate examination and request 
appropriate opinions.  

4.  In any event, the AMC should arrange 
for a VA orthopedic examination of the 
veteran to determine the severity of his 
degenerative joint disease of the left 
knee.  All indicated studies, including 
range of motion and X-ray studies should 
be performed.  The examiner should 
specifically determine and describe the 
extent of any lateral instability, 
incoordination, weakened movement and 
excess fatigability on use of the left 
knee.  The examiner should identify any 
objective evidence of pain or functional 
loss due to pain or pain on use of the 
left knee.  The claims file must be made 
available to the examiner for review of 
pertinent documents.  

5.  In addition, the AMC should arrange 
for a pulmonary/respiratory examination 
of the veteran to determine the severity 
of his asbestosis.  All indicated 
studies, including pulmonary function 
tests that measure FVC and DLCO(SB), 
should be performed.  The claims file 
must be made available to the examiner 
for review of pertinent documents.  

6.  Then, after full compliance with 
notice and development requirements, 
including any additional development 
deemed warranted by the state of the 
record at that time, the AMC should 
determine whether section 7(b) of the 
VCAA is applicable to the claim for 
service connection for disability of the 
lumbar spine secondary to shell fragment 
wounds of the lower extremities and, if 
so, readjudicate the claim as though the 
February 1999 denial had not been made.  
If it is determined that section 7(b) is 
not applicable, the AMC should 
readjudicate whether new and material 
evidence has been presented to reopen the 
claim for service connection for 
disability of the lumbar spine secondary 
to shell fragment wounds of the lower 
extremities.  In addition, the AMC should 
readjudicate entitlement to service 
connection for headaches.  Further, with 
consideration of the possibility of 
staged ratings and assessment of 
functional loss of the left knee, the AMC 
should readjudicate entitlement to an 
initial rating in excess of 10 percent 
for degenerative joint disease of the 
left knee.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); DeLuca v. 
Brown, 8 Vet. App. 202, 207-08 (1995).  
Also, again with consideration of the 
possibility of staged ratings, the AMC 
should readjudicate entitlement to an 
initial compensable rating for 
asbestosis.  See Fenderson, 12 Vet. App. 
at 126.  

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case and 
provide the veteran and his attorney an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until otherwise 
notified by VA.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



